DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 03/11/2022.
Claims 1, 4, 7-8 and 10-13 have been amended.  Overall, claims 1-13 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification have been overcome.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
1.	The drawings were received on 03/11/2022.  These drawings are approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (Ye) (Publication Number CN106468261) in view of Yamazaki et al. (Yamazaki) (Publication Number JP2011-064183A)
	Regarding claim 1, as shown in Fig. 2, Ye discloses a pump body assembly, comprising a first cylinder assembly 110, a second cylinder assembly 120 sequentially arranged in a vertical direction, wherein at least one of the first cylinder assembly 100, the second cylinder assembly is provided with a positioning detection portion 111 (see Figs. 2-3), a geometric center line of the positioning detection portion in a radial direction of the pump body assembly has a preset included angle with an extension line from a sliding-vane groove in the first cylinder assembly 100, the second cylinder assembly to a geometric center of the pump body assembly, and the preset included angle (not numbered; however, clearly seen in Fig. 2 below) is used for positioning the first cylinder assembly 110, the second cylinder assembly 120 to implement automatic assembly of the pump body assembly. However, Ye fails to disclose the pump body having a third cylinder (see page 9, para. [0066], lines 355-357) and the preset included angle is used for positioning the first cylinder assembly, the second cylinder assembly and the third cylinder assembly to implement automatic assembly of the pump body assembly.
	As shown in Figs. 2, 5 and 8, Yamazaki  teaches a third cylinder assembly 370; 570; 870 wherein the first cylinder assembly 330; 530; 830, second cylinder assembly 350; 550; 850 and third cylinder assembly 370; 570; 870 are sequentially arranged in a vertical direction (see para. [0013]).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to substitute the multicylinder rotary compressor of Ye with the multicylinder rotary compressor Yamazaki as a matter of simple substitution of one known element for another to obtain predictable results.  KSR, 550 U.S. (2007). 
The results are predictable as depended on being used for a particular purpose in order to improved assembling efficiency and reduce manufacturing cost by reducing the number of bolts.
Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the pump body having the third cylinder; wherein the first cylinder assembly, second cylinder assembly, and third cylinder assembly being sequentially arranged in a vertical direction and the preset included angle being used for positioning the first cylinder assembly, the second cylinder assembly and the third cylinder assembly to implement automatic assembly of the pump body assembly, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (see MPEP §2144.04).
Note that the term “or” is to claimed in claim 1; therefore, any prior art being only read on one part, is applied to reject the claim 1.
Also note that, “the preset included angle is used for positioning the first cylinder assembly (10), the second cylinder assembly (20) and the third cylinder assembly (30) to implement automatic assembly of the pump body assembly” is an intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicants cannot rely upon the certified copies of foreign priority papers to overcome this rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
3.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Yamazaki as applied to claim 1 above, and further in view of legal precedent.
	The modified Ye discloses the invention as recited above; however, the modified Ye fails to disclose the third cylinder assembly having a first detection portion being a positioning hole.  
	Regarding claim 2, Ye further discloses wherein the positioning detection portion 111, 140 comprises a first detection portion 111 (see Figs. 1 and 6), the third cylinder assembly 120 (the examiner interprets the third cylinder is the lower cylinder with respect to the first cylinder 110 - see page 9, para. [0066], lines 355-357) comprises a lower flange 160; a third cylinder 120, the third cylinder 120 being connected with the lower flange; and a lower cover plate 230, the lower cover plate 230 being connected with the lower flange 160 and located below the lower flange 160; and the first detection portion 111 is arranged on one of the lower flange 160, the third cylinder 120 and the lower cover plate 230; wherein the first detection portion 111 is a positioning hole, the positioning hole is arranged in an outer peripheral surface of the third cylinder 120, the third cylinder 120 is provided with a third sliding-vane groove, and a geometric center line of the positioning hole in a radial direction of the third cylinder 120 intersects with a geometric center line of the third sliding-vane groove in a radial direction of the third cylinder  to form a preset included angle (claim 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have the first detection portion being a positioning hole on the third cylinder assembly, since the first detection portion/positioning hole would have performed equally well on the third cylinder assembly and the mere repositioning of parts not effecting the functioning of the device involves only routine skill in the art, In re Japikse, 86 USPQ 70.
4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Yamazaki as applied to claim 1 above, and further in view of legal precedent.	
	The modified Ye discloses the invention as recited above; however, the modified Ye fails to disclose wherein the positioning detection portion comprises a first detection portion, a second detection portion and a third detection portion, the first detection portion is arranged on an outer peripheral surface of a third cylinder of the third cylinder assembly, the second detection portion is arranged on an outer peripheral surface of a second cylinder of the second cylinder assembly, the third detection portion is arranged on an outer peripheral surface of a first cylinder of the first cylinder assembly, and the first detection portion, the second detection portion and the third detection portion have a same structure.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the first detection portion being arranged on an outer peripheral surface of a third cylinder of the third cylinder assembly, the second detection portion being arranged on an outer peripheral surface of a second cylinder of the second cylinder assembly, the third detection portion is arranged on an outer peripheral surface of a first cylinder of the first cylinder assembly, and the first, second and third detection portions having a same structure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (see MPEP §2144.04).

Allowable Subject Matter
5.	 Claims 4-8 and 10-13 are allowed over the prior art of record.


Response to Arguments
6.	The amendment filed on 03/11/2022 has overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action mailed on 10/14/2021.
7.  	The applicants’ arguments filed on 03/11/2022 have been fully considered but they are not completely persuasive. 
 8.	Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746